DETAILED ACTION
	1.	This action is in response to the application filed on 11/23/20.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claims 1 and 13 are objected to because of the following informalities: Claim 1 recites “the controller” should be replaced with “the microcontroller”; and “SiPM” should be replace with “silicon photomultiplier (SiPM)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-4, 6-7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morroni et al. (US 20090309567) in view of Mueller et al. (US 2018012454).
Regarding claim 1: Morroni et al. disclose a switching mode power supply (i.e. figure 8) comprising: 
a microcontroller (i.e. 220); 
an interface circuit (i.e. circuit 910) connected to the controller (i.e. 220)
a boost circuit (i.e. dc-dc converter circuit) connected to the controller (i.e. 220); 
a feedback circuit (i.e. circuit H, summation, Vref) connected to the controller (i.e. 220), and a load (i.e. load) connected to the boost circuit (i.e. dc-dc converter circuit) and the feedback circuit (i.e. circuit H, summation, Vref).
but does not specifically disclose an SiPM connected to the boost circuit and the feedback circuit.
 	Mueller et al. disclose (i.e. figure 1) voltage supply device comprising a boost circuit (i.e. 7) for supplying voltage to an SiPM (i.e. 4) as the load. In addition, it is well known in the art of the boost circuit regulator to have a controller and a feedback circuit for efficiently control the output voltage. 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Morroni et al.’s invention with supply device as disclose by Mueller et al. to have an SiPM connected to the boost circuit and the feedback circuit, because it provides a radiometric measuring device which can be used as flexibly as possible.
Regarding claim 3: (i.e. figure 8) wherein the microcontroller contains an ADC.
Regarding claim 4: (i.e. figure 8) wherein the microcontroller contains an analog comparator (i.e. 810).
Regarding claim 6: Morroni et al. disclose (i.e. figure 8) the feedback circuit utilizes an offset (i.e. by the summation and Vref) to increase precision of a voltage measurement in a useful range of the load, but does not specifically disclose the feedback circuit utilizes an offset to increase precision of a voltage measurement in a useful range of the SiPM.
 	Mueller et al. disclose (i.e. figure 1) voltage supply device comprising a boost circuit (i.e. 7) for supplying voltage to an SiPM (i.e. 4) as the load. 
 Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Morroni et al.’s invention with supply device as disclose by Mueller et al. to the feedback circuit utilizes an offset to increase precision of a voltage measurement in a useful range of the SiPM, because it provides a radiometric measuring device which can be used as flexibly as possible.
Regarding claim 7: (i.e. figure 8) wherein the boost circuit comprises an inductor, a diode, and a FET.
Regarding claim 13: Morroni et al. disclose a switching mode power supply (i.e. figure 8) comprising: 
a microcontroller (i.e. 220); 
an interface circuit (i.e. 910) connected to the controller (i.e. 220); 
a boost circuit (i.e. dc-dc converter circuit) connected to the controller (i.e. 220); 
a feedback circuit (i.e. circuit H, summation, Vref) connected to the controller (i.e. 220); and 
(i.e. load) connected to the boost circuit (i.e. dc-dc converter circuit) and the feedback circuit (i.e. circuit H, summation, Vref), wherein the microcontroller (i.e. 220) is configured to control the boost circuit (i.e. dc-dc converter circuit) to switch between a first operating mode (i.e. on) and a second operating mode (i.e. off).
Mueller et al. disclose (i.e. figure 1) voltage supply device comprising a boost circuit (i.e. 7) for supplying voltage to an SiPM (i.e. 4) as the load. In addition, it is well known in the art of the boost circuit regulator to have a controller and a feedback circuit for efficiently control the output voltage. 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Morroni et al.’s invention with supply device as disclose by Mueller et al. to have an SiPM connected to the boost circuit and the feedback circuit, because it provides a radiometric measuring device which can be used as flexibly as possible.
Regarding claim 15: (i.e. figure 8) wherein the first and second operating modes comprise a background mode (i.e. turn off the switch) and an active mode (i.e. turn on the switch).

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Morroni et al. (US 20090309567) in view of Mueller et al. (US 2018012454) and further in view of Carroll et al. (US 20130234691).
Regarding claim 2: Morroni et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the microcontroller contains non-volatile memory that can be altered to implement different algorithms.
(i.e. ¶ 130).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Morroni et al.  invention with the converter as disclose by Carroll et al. because those skilled in the art will understand that the controller can be a computer system and include other processes and/or software and hardware components, such as an operating system that controls allocation and use of hardware processing resources to execute controller application.

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morroni et al. (US 20090309567) in view of Mueller et al. (US 2018012454) and further in view of Douma et al. (US 20040135565).
Regarding claim 5: Morroni and Carroll et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the feedback circuit draws a load that is less than an amount of power used by the SiPM.
Douma et al. disclose a boost regulator (i.e. 2) comprising a lower voltage feedback circuit (i.e. 270, ¶, 34).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Morroni and Carroll et al.’s invention with the regulator as disclose by Douma et al. to have the feedback circuit draws a load that is less than an amount of power used by the SiPM (i.e. Douma’s voltage divider feedback circuit designed to have low voltage and the SiPM is operate with a high voltage, therefore, the feedback circuit draws a load that is less than amount of power used by the SiPM), because a voltage divider can be designed by choosing resistor 272 and 274 values in light of the current drawn by the A/D converter 254 to cause the voltage fed into the A/D converter to be a certain percentage of the output voltage 224. This is done in cases where the A/D converter 254 cannot support voltages that are at a level of the output voltage 224.

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morroni et al. (US 20090309567) in view of Mueller et al. (US 2018012454) and further in view of Choi et al. (US 20140239825).
Regarding claim 8: Morroni et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the boost circuit further comprises a first filter connected to the inductor, the first filter including a resistor positioned between a pair of capacitors.
 Choi et al. disclose a power converter (i.e. figure 1 show the input circuit connected to the inductor L1 of the power converter) comprising the boost circuit further comprises a first filter connected to the inductor (i.e. L1), the first filter (i.e. 130) including a resistor positioned between a pair of capacitors.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Morroni et al.’s invention with the filter as disclose by Choi et al. to reduce noise. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morroni et al. (US 20090309567) in view of Mueller et al. (US 2018012454) and further in view of Deford (US 20200035473).
Regarding claim 9: Morroni et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the boost circuit further comprises a second filter connected to the diode, the second filter including a resistor positioned between a pair of capacitors.
 	Deford discloses a power supply comprising (i.e. figure 2: D2 and filter 212) a second filter connected to the diode, the second filter including a resistor positioned between a pair of capacitors.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Morroni et al.’s invention with the filter as disclose by Deford to reduce ripple voltage. 

10.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morroni et al. (US 20090309567) in view of Mueller et al. (US 2018012454) and further in view of Lee (US 20080246751).
Regarding claim 10: Morroni et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the feedback circuit comprises a high voltage divider including a pair of resistors, and an amplifier. 	
Lee disclose a power supply (i.e. figure 2) comprising the feedback circuit comprises a high voltage divider including a pair of resistors, and an amplifier.

Regarding claim 11: Morroni et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the feedback circuit comprises the amplifier is a low-power, low- bandwidth operational amplifier.
Lee disclose a power supply (i.e. figure 2) comprising the amplifier is a low-power, low- bandwidth operational amplifier.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Morroni et al.’s invention with power supply as disclose by Lee to reduce a sudden increase of an output voltage.
Regarding claim 12: Morroni et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the feedback circuit includes a bypass capacitor.	
Lee disclose a power supply (i.e. figure 2) comprising the feedback circuit includes a bypass capacitor.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Morroni et al.’s invention with power supply as disclose by Lee to reduce a sudden increase of an output voltage.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Morroni et al. (US 20090309567) in view of Mueller et al. (US 2018012454) and further in view of Droz et al. (US 20210156972).
Regarding claim 14: Morroni et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the switch between a first operating mode and a second operating mode is initiated when the SiPM detects photon event activity greater than a preselected level.
	Droz et al. disclose the power supply comprising the switch between a first operating mode and a second operating mode is initiated when the SiPM detects photon event activity greater than a preselected level (i.e. ¶ 22-29 and 39-42).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Morroni et al.’s invention with the power supply as disclose by Droz et al. to use power more efficiently. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838